       Case 3:19-cv-00079-MMD-CLB Document 33 Filed 07/13/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


EMMANUEL CABALLERO,              )                      3:19-CV-0079-MMD-CLB
                                 )
           Plaintiff,            )                      MINUTES OF THE COURT
                                 )
     vs.                         )                      July 13, 2020
                                 )
GENE YUP, et al.,                )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff filed a motion for substitution of party (ECF No. 18). Defendants filed a
response (ECF No. 20). No reply was filed.

      Plaintiff’s motion for substitution (ECF No. 18) is GRANTED in part and DENIED in
part. Plaintiff’s motion is granted insofar as the Estate of Gene Hing Yup by and through
Catherine Yup as personal representative is hereby substituted in for Dr. Gene Yup as a
defendant. Plaintiff’s request to substitute Dr. Benson in place of Dr. Yup is DENIED.

      The Office of the Attorney General shall enter a notice advising the court if it is
accepting service on behalf of the Estate of Gene Yup on or before Friday, July 31, 2020.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
